[Cite as In re V.B., 2014-Ohio-5492.]



                                        IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           FAYETTE COUNTY




IN THE MATTER OF:                                   :
                                                               CASE NO. CA2014-05-008
                 V.B.                               :
                                                                       OPINION
                                                    :                  12/15/2014

                                                    :

                                                    :



             APPEAL FROM FAYETTE COUNTY COURT OF COMMON PLEAS
                              JUVENILE DIVISION
                              Case No. 14PV0131



Susan R. Wollscheid, P.O. Box 841, Washington C.H., Ohio 43160, for appellee V.B.

Jess C. Weade and James B. Roach, 110 East Court Street, Washington C.H., Ohio 43160,
for appellant, Fayette County Department of Job & Family Services



        M. POWELL, J.

        {¶ 1} Appellant, Fayette County Department of Job and Family Services (FCDJFS),

appeals a decision of the Fayette County Court of Common Pleas, Juvenile Division, ordering
                                                                                              1
that V.B., a delinquent juvenile, be placed in a specific residential treatment facility.

        {¶ 2} In March 2014, a probation violation was filed against V.B. after she left her

foster parents' home without permission.                V.B. admitted violating her probation.    A


1. Pursuant to Loc.R. 6(A), we sua sponte remove this appeal from the accelerated calendar.
                                                                    Fayette CA2014-05-008

dispositional hearing was held on April 24, 2014. At the time of the probation violation and

the dispositional hearing, V.B. was in the temporary custody of FCDJFS.

       {¶ 3} During the hearing, V.B.'s need for mental health and substance abuse

counseling and treatment was generally discussed. However, there was no discussion as to

where V.B. would receive such counseling and treatment and what level of treatment was

appropriate. At the close of the hearing, the juvenile court told V.B., "You're going to get

counseling and or treatment as directed by the probation department," then told V.B.'s

probation officer, "I'm going to leave that up to you to determine what we need to get done

and what we can get her into." After FCDJFS told the court it would try to set up the

counseling and treatment near V.B.'s foster home, the court suggested FCDJFS coordinate

its efforts with the probation officer.

       {¶ 4} By judgment entry filed on April 28, 2014, the juvenile court ordered V.B. to

"attend counseling and/or treatment as directed." Later that day, the juvenile court issued a

second judgment entry that stated: "Pursuant to the Judgment Entry journalized on April 28,

2014 ordering counseling and treatment as directed, the Court hereby Orders [V.B.] to the

Bassett House treatment program with release dependent upon completion of said program."

       {¶ 5} FCDJFS appeals, raising one assignment of error:

       {¶ 6} THE TRIAL COURT ERRED BY EXCEEDING ITS STATUTORY AUTHORITY

AND ENCROACHING ON THE POWERS OF FCDJFS BY ORDERING THE PLACEMENT

OF V.B. AT BASSETT HOUSE, A SPECIFIC RESIDENTIAL TREATMENT FACILITY,

WHILE THE CHILD WAS IN THE TEMPORARY CUSTODY OF FCDJFS.

       {¶ 7} FCDJFS argues that although the juvenile court has broad authority under R.C.

2152.19 to make disposition orders regarding delinquent juveniles, and had the authority to

order that V.B. receive counseling and treatment, the court exceeded its authority and

encroached upon the authority of FCDJFS to make placement decisions when it ordered that
                                             -2-
                                                                      Fayette CA2014-05-008

V.B. be placed into a specific residential treatment facility. FCDJFS asserts that because it

has temporary legal custody of V.B., FCDJFS has the power and duty to determine where

and with whom V.B. shall be placed. FCDJFS cites In re J.D., 172 Ohio App.3d 288, 2007-

Ohio-3279 (10th Dist.), in support of its argument.

       {¶ 8} Juvenile courts are courts of limited jurisdiction whose powers are created

solely by statute. In re S.M., 12th Dist. Madison No. CA2009-02-008, 2009-Ohio-4677, ¶ 14,

citing Carnes v. Kemp, 104 Ohio St.3d 629, 2004-Ohio-7107. R.C. Chapter 2152 outlines a

juvenile court's authority to make disposition orders regarding delinquent children. If a child

is adjudicated delinquent, R.C. 2152.19(A) allows the court, "in addition to any other

disposition authorized or required by [R.C. Chapter 2152]," to make disposition orders such

as (1) any order allowed by R.C. 2151.353 for abused, neglected, or dependent children, (2)

commit the child to the temporary custody of any institution or other facility operated for the

care of delinquent children by the county, (3) place the child on community control under any

sanctions, services, and conditions that the court prescribes, including "a period in an alcohol

or drug treatment program with a level of security for the child as determined necessary by

the court, and (4) "make any further disposition that the court finds proper[.]"            R.C.

2152.19(A)(1), (2), (4)(g), and (8).

       {¶ 9} Despite the broad discretionary power granted to the juvenile court under R.C.

2152.19(A)(8) (the "catch-all provision"), many Ohio courts have noted that the court's

discretion is not unlimited; rather, a juvenile court's authority to make any further disposition

order is confined to a choice of dispositions provided for in other statutes of the Juvenile

Code. In re J.D., 2007-Ohio-3279 at ¶ 18; In re K.H., 4th Dist. Washington No. 09CA35,

2009-Ohio-7070, ¶ 27; State v. Grady, 3 Ohio App.3d 174, 176 (8th Dist.1991); In re Chinkin,

12th Dist. Warren No. CA91-09-071, 1992 WL 86498, *2 (Apr. 27, 1992).

       {¶ 10} In In re J.D., the issue before the Tenth Appellate District was whether the
                                               -3-
                                                                        Fayette CA2014-05-008

juvenile court had the statutory authority under R.C. 2152.19 to order Franklin County

Children Services (the agency) to place J.D., a delinquent minor, in a specific residential

treatment facility after granting the agency temporary legal custody of the child. The agency

argued that while the juvenile court had the authority to order the agency to place a juvenile

in an unspecified residential facility for treatment, and had the authority to directly place a

juvenile in a specific facility under R.C. 2152.19(A)(2), the juvenile court exceeded its

statutory authority when it instructed the agency to place the minor in a specific facility once

the court had placed the minor in the custody of the agency.

       {¶ 11} The Tenth Appellate District reversed the decision of the juvenile court, finding

that, although the juvenile court can order a delinquent child in the custody of children

services to be placed in a residential treatment facility, it could not specify which facility, and

thus, the court's disposition regarding the minor fell outside its statutory authority. In re J.D.,

2007-Ohio-3279 at ¶ 15, 18. The appellate court noted that by placing the minor in the

temporary custody of the agency, the juvenile court gave the agency legal custody of the

minor. Id. at ¶ 15. "R.C. 2151.011(B)(19) defines 'legal custody' as a 'legal status that vests

in the custodian the right to have physical care and control of the child and to determine

where and with whom the child shall live,' including 'the right and duty to protect, train, and

discipline the child and to provide the child with food, shelter, education, and medical care, all

subject to any residual parental rights, privileges, and responsibilities.'" (Emphasis sic.) Id.

       {¶ 12} The Tenth Appellate District also noted that no statutory authority existed for a

juvenile court to determine the specific placement. Id. at ¶ 16. Consequently, the appellate

court held that:

              When legal custody is granted to FCCS, decisions related to
              normal incidents of custody are committed to the discretion of
              the agency. Stated another way, when the juvenile court grants
              custody of a child to FCCS, with custody goes the authority to
              determine the child's specific placement. How FCCS carries out
                                                -4-
                                                                                        Fayette CA2014-05-008

                  its statutory obligations is an administrative decision based upon
                  the child's needs and the budgetary confines within which the
                  agency must operate.

                  Our conclusion is consistent with the definition of "legal custody."
                  To interpret the statute as the state urges would transform the
                  juvenile court's broad discretion into unfettered discretion and
                  vitiate the notion of legal custody by allowing the court to dictate
                  to the custodian how to implement the custodian's legal
                  responsibilities. Although R.C. 2152.19(A) specifically allows the
                  juvenile court to make any other disposition authorized or
                  required by R.C. Chapter 2152, nothing in R.C. Chapter 2152
                  authorizes or requires the juvenile court to order FCCS where to
                  place a child after relinquishing custody to FCCS. Accordingly,
                  we conclude the catchall provision, while indisputably broad,
                  allows the juvenile court to make "any further disposition"
                  consistent with the choices of dispositions provided to the court
                  in the juvenile statutes. To that end, when the juvenile court
                  commits a child to the custody of an agency such as FCCS, the
                  statutes at issue give the agency, not the court, the discretion to
                  determine at what facility to place the child.

                  ***

                  Although courts generally have the right to order an agency to do
                  what it has a legal obligation to do, the courts cannot tell the
                  agency how to fulfill its obligation when the means of fulfilling that
                  obligation are within the agency's discretion.

Id. at ¶ 17, 18, and 21.

         {¶ 13} We find the reasoning and analysis of the Tenth Appellate District in In re J.D.
                        2
to be persuasive.           In the case at bar, at the time the juvenile court issued its judgment

entries on April 28, 2014, FCDJFS had temporary legal custody of V.B. and thus, had the

authority and right to determine where and with whom V.B. should live. While the juvenile


2. In 2007, we declined to apply In re J.D., 2007-Ohio-3279, in In re S.M., 2009-Ohio-4677, a case in which
foster parents appealed the juvenile court's denial of their motion to prevent the removal of a foster child from
their home, following the discovery that the foster father had a previous criminal history involving sex-related
offenses. At the time of the juvenile court's decision, the children services agency had permanent custody of the
child. We declined to apply In re J.D. on the ground that pursuant to R.C. 2151.417(A), a juvenile court has
specific statutory authority to review a children services agency's placement or custodial arrangements of a child
when the agency had permanent custody of the child. In re S.M., 2009-Ohio-4677 at ¶ 15-16. Specifically, we
held that "Unlike J.D., in this instance, specific statutory authority exists for a juvenile court to review the agency's
placement of the child. Although [the agency] has legal custody of S.M. and the right to determine where the
child should be placed after a court granted permanent custody to the agency, the agency's authority is not
unfettered." Id. at ¶ 16.
                                                          -5-
                                                                      Fayette CA2014-05-008

court had the statutory authority to order that V.B. "attend counseling and/or treatment," it did

not have the statutory authority to order that V.B. be placed in a specific residential treatment

facility, to wit Bassett House.

       {¶ 14} FCDJFS's assignment of error is accordingly well-taken and sustained. The

judgment of the juvenile court is reversed on the basis of In re J.D., 2007-Ohio-3279, and the

matter is remanded to the juvenile court for further proceedings consistent with this opinion.

       {¶ 15} Judgment reversed and cause remanded.


       HENDRICKSON, P.J., and PIPER, J., concur.




                                               -6-